Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Napa Nursing Center, Inc.
(CCN: 05-5161),
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-09-121
Decision No. CR2091

Date: March 15, 2010

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose remedies against Petitioner, Napa Nursing Center, Inc., consisting of a per-
instance civil money penalty of $5,000 and denial of payment for new admissions for a
nine day period that began on November 29, 2008.

I. Background

Petitioner is a skilled nursing facility in California. It participates in the Medicare
program. Its participation in Medicare is governed by sections 1819 and 1866 of the
Social Security Act and by implementing regulations at 42 C.F.R. Parts 483 and 488. Its
right to a hearing in this case is governed by regulations at 42 C.F.R. Part 498.

CMS determined to impose the remedies that I describe in the opening paragraph of this
decision based on findings of noncompliance with participation requirements that were
made at a survey of Petitioner’s facility that was completed on October 9, 2008 (October
survey). The determination to impose a per-instance civil money penalty was based
explicitly on Petitioner’s alleged failure to comply with the requirements of 42 C.F.R.
§ 483.25(h). This regulation mandates a skilled nursing facility to ensure that: (1) its
resident environment remains as free of accident hazards as is possible; and (2) each of
its residents receives adequate supervision and assistance devices to prevent accidents.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision.’ I held an in-person hearing by teleconference on December 2, 2009. At the
hearing I received exhibits from CMS that I identified as: CMS Ex. 1 —- CMS Ex. 10;
CMS Ex. 17 — CMS Ex. 19; CMS Ex. 22 — CMS Ex. 23; and CMS Ex. 25 — CMS Ex. 29.
I received exhibits from Petitioner that I identified as P. Ex. | — P. Ex. 15. I heard the
cross-examination and redirect testimony of several witnesses.

IL. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.25(h);

2. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. § 483.25(h).

The regulation has been the subject of much litigation. As a general rule, it requires that
a facility take every reasonable measure to protect its residents against sustaining
accidents from factors that are known or foreseeable. Woodstock Care Center, DAB No.
1726, at 28 (2000), aff’d Woodstock Care Center v. Thompson, 363 F.3d 583 (6th Cir.
2003). In order to comply with the regulation a facility must do several things. First, it
must assess each resident in order to identify those hazards to which the resident is
exposed, either environmentally, or as a result of physical and/or mental problems that

' The noncompliance findings made at the October survey include findings in addition to
Petitioner’s alleged noncompliance with the requirements of 42 C.F.R. § 483.25(h).
These are findings that Petitioner failed to comply substantially with the requirements of:
42 C.F.R. §§ 483.20(k)(3)(i) (comprehensive care plans); and 483.35(h)(2) (sanitation).
Petitioner no longer challenges these additional noncompliance findings and, so, they are
administratively final.
are unique to that resident. Second, it must plan the resident’s care to address all of the
hazards to which the resident is assessed as being exposed. The care plan should identify
all interventions that are reasonably necessary to protect the resident. Finally, the facility
must implement all of the interventions which are planned for that resident.

CMS’s allegations of noncompliance center around the care that Petitioner gave to a
resident who is identified as Resident # 25. The resident is an inveterate cigarette
smoker. CMS alleges that Petitioner failed to assess the risks that the resident was
exposed to by virtue of his smoking, failed appropriately to plan the resident’s care, and
failed to implement interventions that were necessary to protect this resident.

More specifically, CMS alleges that:

e Petitioner’s staff failed to assess the resident comprehensively for hazards that
might be associated with his smoking despite their knowledge that the resident
suffered from limitations that might render smoking dangerous to his personal
safety. CMS asserts that, for a period of approximately 18 months, Petitioner’s
staff failed to assess the resident for risks related to his smoking even though
they knew that serious risks existed.

e The staff failed to plan interventions that they knew or should have known were
reasonably necessary to protect Resident # 25 in light of his limitations and his
past risky behavior.

e Petitioner’s staff failed to supervise the resident adequately when he smoked.
CMS contends that the resident was allowed to smoke essentially unsupervised
by Petitioner’s staff.

Petitioner has a policy governing smoking by its residents. CMS Ex. 10, at 67. It allows
residents to smoke subject to rules published by the facility and distributed to the
residents and their families. /d. Petitioner assigns responsibility to its inter-disciplinary
team (IDT) for ensuring that safety risks are evaluated and that smoking is conducted in a
safe manner. Jd. Petitioner charges its IDT with ensuring that: each resident is assessed
for smoking safety and other relevant factors upon admission and with each significant
change in the resident’s condition; residents smoke only in designated safe areas; staff
controls smoking materials; residents agree and adhere to facility smoking rules; and
residents who smoke are evaluated and have appropriate interventions implemented to
assure that they smoke safely. Jd.

Petitioner developed and implemented a “Resident Smoking Assessment” form in order
to assure that its smoking policies were implemented in individual cases and that each
resident was protected adequately against the hazards of smoking. CMS Ex. 10, at 69.
The form is designed to be completed by the facility IDT. It identifies three broad
categories of behavior related to smoking (“Resident is able to light cigarette, cigar, or
pipe safely with a lighter,” “Resident smokes safely,” and “Resident is able to extinguish
cigarette safely and completely when finished smoking”). Jd. Each of these categories
contains subcategories (e.g., under “Resident smokes safely” the first subcategory is
“Does not allow ashes or lit material to fall on clothing while smoking”). The form
prescribes that a resident is considered to be a safe smoker and may smoke independently
only if all of the items — all of the subcategories — are assessed affirmatively. Jd.

Resident # 25 was, as of the October survey, a long-term resident in Petitioner’s facility.
He has physical problems that include loss of mobility and balance even while sitting.
CMS Ex. 10, at 50. He has mental problems that include short term memory loss and
impaired decision making skills. /d. at 18, 38. Petitioner’s staff assessed the resident as
not being able to understand complicated subject matter and missing parts of messages.
Id. at 38. He has also been note to be abusive frequently to members of Petitioner’s staff.
Id.

Resident # 25 is a heavy cigarette smoker. Smoking is, in fact, the resident’s primary
recreational activity. CMS Ex. 10, at 38. The resident spends much of his waking hours
smoking, often on a patio that is part of Petitioner’s premises.

The evidence in this case overwhelmingly establishes that Petitioner failed to discharge
its duty to assess Resident # 25 for the safety risks associated with his almost continuous
smoking. Petitioner’s IDT failed to conduct a smoking assessment of this resident at any
time after March 16, 2007. That is so notwithstanding that the IDT had previously
identified several potentially serious risks associated with the resident’s smoking and
notwithstanding further that, after March 16, 2007, the resident was observed to engage
in potentially highly dangerous conduct (smoking while in his room).

Petitioner’s IDT conducted a resident smoking assessment of Resident # 25 on October
24, 2006. CMS Ex. 10, at 51. The staff found that there were numerous risk factors
associated with his smoking. The IDT determined that the resident: did not store or
handle a lighter securely or safely; light a lighter while holding it securely; prevent ashes
or lighted material from falling on his clothing while he smoked; assure that lighted
material fell in areas outside of an ashtray; and smoke only in a designated area. Under
Petitioner’s smoking policy the presence of even one of these risk factors meant that the
resident could not smoke safely while unsupervised. CMS Ex. 10, at 67.

The IDT reevaluated Resident # 25 on March 16, 2007. CMS Ex. 10, at 51. CMS
contends that the IDT concluded that the resident continued to manifest six problems
associated with his smoking (those which I have enumerated above). That is not entirely
clear. The evaluation form contains several checkmarks that are dated “3-16-07” which
appear to indicate that the resident no longer manifested problems that were identified
previously. /d. On the other hand the assessment contains no commentary or analysis
that states that the resident had overcome his previous problems nor does it explain how
or why he would have done so. There was, for example, nothing added to the smoking
assessment in March 2007 showing that the IDT had concluded that the resident’s mental
problems had improved to the extent that he could function at a level of cognition that
made him a safe smoker. I conclude that the ambiguities in the assessment form are
simply that and do not persuasively establish that the resident had improved between
October 24, 2006 and March 16, 2007. Jd.

In any event, the March 16, 2007 reassessment of the resident was the last assessment of
his smoking behavior by the IDT prior to the October survey. There are no documents in
Petitioner’s records other than the smoking assessment form completed in October 2006
and March 2007 which show that the IDT reevaluated comprehensively the resident’s
ability to smoke at any time between March 2007 and October 2008. A total of about 18
months elapsed after this assessment without Petitioner’s staff reassessing the resident.
For example, although Petitioner prepared several minimum data sets and RAP
worksheets for Resident # 25 during his stay at the facility, none of them contain the
detailed analysis of the risks of smoking that is directed by Petitioner’s smoking policy
and the resident smoking assessment. CMS Ex. 10, at 17-50. Nor do such assessments
exist in nursing notes, interdisciplinary progress notes, or interdisciplinary team
conference notes. /d. at 9-16.

Petitioner’s staff also prepared care plans for the resident. CMS Ex. 10, at 52-57. But,
the care plans that are in evidence do not show a comprehensive analysis of the risks
encountered by Resident # 25 when he smoked. Furthermore, the care plans do not
specify any interventions to protect the resident. There is no statement in the care plans
that Resident #25 could smoke safely while unsupervised. The care plans direct,
however, as a standard intervention, that the resident should be assessed for safe
smoking. CMS Ex. 10, at 52.

Indeed, there is no evidence that at any time prior to the October survey did Petitioner’s
staff consider that Resident # 25 needed to be supervised closely while he smoked.
Throughout the period leading up to the survey the resident was allowed to sit for
extended periods of time on an outdoor patio smoking while not closely supervised by
anyone.

However, during this 18-month period the resident engaged in behavior that put
Petitioner’s staff on notice that his smoking could endanger himself or other residents of
Petitioner’s facility. On January 12, 2008, Resident # 25 was found to be smoking in his
room. CMS Ex. 10, at 66. This violation of Petitioner’s smoking policy did not trigger a
new comprehensive assessment of the risks associated with the resident smoking.
Petitioner’s smoking privileges were restricted for a time but they were restored after a
few months without any additional comprehensive assessment being performed of the
risks associated with his smoking.
There was also good reason for the staff to question whether the resident was capable of
understanding the instructions given to him about smoking. As I note above, the resident
was assessed as having both short term memory loss and impaired decision making skills.
Yet, the IDT did not, after March 16, 2007, consider whether these impairments might
make it difficult or impossible for the resident to understand and remember facility
policies concerning smoking. The resident was also noted to exhibit aggressive and
combative behavior towards Petitioner’s staff. CMS Ex. 10, at 18. No assessment was
made to determine whether this behavior, coupled with other mental or psychological
problems, might render the resident’s smoking a hazard to himself or to others.

Moreover, credible observations of Resident # 25 made by surveyors confirm that this
resident was not an individual who could be left unattended while he smoked. Ramona
McSweeney, a registered nurse, observed Resident # 25 on October 9, 2008. CMS Ex.
27, at 6. She saw the resident sitting, completely unsupervised, on Petitioner’s patio area,
awake and smoking. /d. at 7. The resident had a red blanket in his lap. Ms. McSweeney
counted 15 burn holes in the blanket, measuring from 4 to 2 inch in diameter. Id.
Another surveyor, Stephanie Barch, who is also a registered nurse, observed the resident
on two occasions on October 7, 2008, sitting on Petitioner’s patio, apparently nodding off
to sleep while holding a lighted cigarette. CMS Ex. 28, at 4.

Petitioner disputes that the resident actually slept while smoking. However, it would be
very difficult for any staff to determine whether the resident slept while he smoked
without closely observing and assessing him and the record is devoid of evidence to show
that the staff did that after March 16, 2007. Moreover, the risks to the resident should
ave been apparent even if the resident merely slumped over while he smoked.

It is evident that, to the extent that Petitioner’s staff considered any of the risks associated
with the resident’s smoking, their concern was limited to and focused on the resident’s
proclivity to smoke in his room. Thus, on May 1, 2008 Petitioner’s staff assessed the
resident only to determine whether they could restore the privileges that they had
removed after he was found smoking in his room in January. CMS Ex. 10, at 11; Tr. at
134-35; 141-42. The staff’s finding that it was safe to restore the resident’s smoking
privileges apparently was based on discussions with the resident concerning Petitioner’s
policy and the resident’s assertion that he knew that smoking was not permitted inside the
facility. CMS Ex. 10, at 11. But, there is no indication that the staff actually
comprehensively assessed the resident on or before May 1. No consideration was given
at that time to the overall issue of whether it was safe for Resident # 25 to continue
smoking without close supervision or without other interventions that might be needed to
protect him. There is no evidence that the staff observed the resident while he smoked in
order to determine whether any of the problems that had been identified previously by the
IDT - such as the resident’s inability to handle a lighter safely — persisted or had become
worse.

The evidence also overwhelmingly supports my conclusion that Petitioner’s staff failed to
take effective measures to supervise Resident # 25 when he smoked. The failure by
Petitioner’s staff was not just a failure to assess the resident or to plan his care, but to take
affirmative actions in order to protect him against the risks associated with his smoking.

Essentially, Petitioner’s staff allowed Resident # 25 to smoke independently —
notwithstanding identified risk factors — and without meaningful supervision. None of
the care plans that were prepared for the resident directed the staff to supervise him.
CMS Ex. 10, at 52-57. During the October survey, surveyors observed the resident on
several occasions smoking on Petitioner’s exterior patio. On none of these occasions was
the resident being directly supervised or even watched by Petitioner’s staff. CMS Ex. 1,
at 5-9; CMS Ex. 17, at 12; CMS Ex. 18, at 1; CMS Ex. 19, at 12.

Petitioner’s staff had no way of knowing how much supervision the resident required
when he smoked because they had failed to assess those risks for a period of 18 months.
They knew, however, that previous assessments had identified problems that suggested
strongly that the resident was not a safe smoker. That information should have triggered
a plan to ensure that the resident did not smoke while unsupervised. Just the fact that the
resident had been assessed in the past as not being able to handle a cigarette lighter safely
was a reason for the staff to impose some reasonable supervision of the resident while he
smoked. There were other reasons that compelled the staff to consider supervising the
resident. These included his proclivity to smoke in prohibited areas and the fact that the
resident was observed to slump forward while sitting in his wheelchair.

Petitioner makes several assertions and contentions in an attempt to counter the evidence
that I have discussed. I have considered these and I find them to be unpersuasive.

It argues first that the manner in which it cared for Resident # 25 struck a balance
between protecting the resident and allowing him to maintain his sense of dignity and to
control his daily life. Petitioner’s Post-Hearing brief at 2-3. From this Petitioner
suggests that allowing the resident to smoke essentially unsupervised is a product of the
balance that the staff struck in his case. The problem with this analysis is that there is
nothing in the record of the resident’s care that supports any conclusion that Petitioner’s
staff — and its IDT in particular — made the kind of reasoned determination to factor risks
against benefits that Petitioner asserts occurred. The record in this case is devoid of any
comprehensive assessment of Resident # 25’s smoking after March 2007. Similarly, the
record is devoid of any analysis showing that the staff strove to balance the resident’s
rights against the need to protect him.

Petitioner next asserts that Resident # 25 was subject to continual assessments and
reviews by the staff to determine whether he was able to make decisions, particularly as
to his ability to smoke, and whether the staff should implement safety measures in order
to protect him. Petitioner’s Post-Hearing brief at 3-6. I find this assertion to be
unsupported.

Petitioner points to the smoking assessments that it conducted of Resident # 25 in
October 2006 and March 2007 as evidence of its staff’s focus on the potential hazards
related to the resident’s smoking. The problem with this, of course, is that Petitioner’s
staff did nothing after March 2007 to assess comprehensively the risks related to the
resident’s smoking. CMS’s case is based on what happened after the March 2007
assessment was performed. The fact that Petitioner’s IDT performed assessments up to
that date is no evidence that they continued to do so. However, that evidence shows that
the IDT knew or should have known that continued reassessments of the resident needed
to be performed.

Next, Petitioner cites to the resident’s care plan as evidence that the staff was reassessing
the resident and planning for anticipated risks. CMS Ex. 10, at 52. However, and as I
discuss above, this care plan is no evidence that Petitioner’s IDT reassessed the resident
after March 2007. Nor does it show that anyone else on the staff reassessed the resident
comprehensively after March 2007 for the risks related to his smoking. The plan
contains printed instructions which are not particularized to the resident and which state
no specific interventions that were designed to protect him (“assess for safe smoking,”
“reinforce risks smoking behavior,” “inform appropriate smoking areas,” “offer smoking
cessation encouragement”). Jd. Indeed, not only does the plan fail to describe specific
interventions but it is apparent that the plan’s directive that the resident be assessed for
safe smoking was not carried out after March 2007. The plan also contains some specific
discussion of episodes in October 2006 and January 2008 in which the resident was found
to be smoking in his room. Jd. These episodes were treated in the plan as isolated
incidents and no comprehensive assessment is shown as having been performed after the
2008 episode. Jd.

Petitioner then asserts that its nursing staff and its social services personnel “regularly
assessed Resident 25 and his smoking habits.” Petitioner’s Post-Hearing brief at 4 (citing
to various CMS exhibits). I do not find that the exhibits cited to by Petitioner support
this assertion. There are references in Petitioner’s nursing notes to the resident’s smoking
and to specific episodes related to his smoking. CMS Ex. 10, at 9, 11. However, these
references do not comprise comprehensive assessments of the resident’s smoking
behavior and the risks that he might encounter when he smoked. For example, a nursing
note of May 1, 2008 recites that the resident’s smoking privileges were resumed after the
resident promised not to smoke again inside Petitioner’s facility. CMS Ex. 10, at 11.
This note contains no analysis of the resident’s cognitive state and whether he was
capable of intelligently making the promises recited in the note. Nor does it address how
safely the resident would smoke once his privileges were resumed.

Petitioner then contends that the facility’s awareness and assessments of the resident’s
smoking are contained in IDT progress notes. However, there are only two notes cited to
by Petitioner that refer to the resident’s smoking. One of these is dated February 5, 2005,
years before the relevant time period of this case. CMS Ex. 10, at 13. The other is an
IDT conference note of May 31, 2007. CMS Ex. 10, at 15. This note recites that the
resident “smokes outside daily.” Jd. That laconic comment aside, there is no discussion
whatsoever of the resident’s smoking behavior.

Activity progress notes are also cited by Petitioner as evidence of the alleged continual
assessments that its staff made of Resident # 25’s smoking. CMS Ex. 10, at 62-66.
These notes contain occasional references to the resident’s smoking. But, they contain
absolutely no assessment of his ability to smoke safely.”

Petitioner argues also that the resident’s care plan was reviewed periodically, citing
review dates of March, June, September, and December 2007, and March, June, and
September 2008. Petitioner’s Post-Hearing brief at 5. From this Petitioner would have
me infer that these reviews included a comprehensive reassessment of the risks associated
with Resident # 25’s smoking. I am not persuaded that these reviews indicate any such
thing. That is because, aside from March 2007, there were no assessments done by the
IDT for the care plan reviewers to consider. A care plan is a document that is supposed
to be constructed from the comprehensive assessments made of a resident by a facility’s
staff. 42 C.F.R. § 483.20(k). In reviewing the resident’s care plan after March 2007
Petitioner’s staff had no updated written assessments on which they could rely. Petitioner
has given me no reason to conclude that, in reviewing the resident’s care plan,
Petitioner’s staff somehow performed the assessment duties that were delegated to the
IDT and which were not performed by that entity.

Additionally, Petitioner contends that the resident’s smoking behavior was assessed in a
document which it refers to as a “multi-discipline care plan.” Petitioner’s Post-Hearing
brief at 5. It asserts also that this document was periodically reviewed, thereby proving
that its staff periodically reassessed the risks related to Resident # 25’s smoking. But, the
document relied on by Petitioner says no such thing. CMS Ex. 10, at 57. It merely lists

* Petitioner also cites to P. Ex. 2, at 4, 5, 20, 21, and 23-39 as evidence of its staff's
alleged continual reassessment of the resident’s smoking behavior. This exhibit appears
largely to duplicate the CMS exhibits which I have discussed. In any event, there is
nothing in the pages cited to by Petitioner that shows any comprehensive assessment of
the resident’s smoking after March 2007.
10

activities that were offered to the resident or in which the resident participated. It recites
that the resident socializes and enjoys smoking with friends on the facility’s patio
throughout the day and it contains a notation that unspecified individuals would “observe
safety [in connection with the resident’s] smoking.” Jd. That is hardly a comprehensive
assessment of the resident’s smoking behavior nor is it a comprehensive description of
interventions intended to protect the resident.

Also, Petitioner argues that there is no objective evidence showing that the resident posed
a hazard to himself or to others when he smoked. As support for this it avers that:

There is not a single notation or observation that Resident 25 ever fell
asleep outside while smoking, nor was he observed in the smoking patio
“with eyes closed, head dropped forward and a lit cigarette in his hand.”

Petitioner’s Post-Hearing brief at 10 (citing P. Ex. 8).

It may be true that Petitioner’s staff never observed the resident asleep while smoking.
But, in fact, he was seen apparently nodding off by a surveyor. And, even if he didn’t
sleep while smoking, the many burns on the resident’s blanket certainly indicated
ongoing careless handling of lighted smoking products by the resident.

Finally, Petitioner asserts that that it adequately supervised Resident #25. As support,
Petitioner cites to the March 16, 2007 smoking assessment of Resident # 25. Petitioner
contends that this is evidence that the resident could smoke safely, essentially
unsupervised. Petitioner’s Post-Hearing brief at 11.

Above, I explain why I conclude that the March 16, 2007 smoking assessment is not
persuasive evidence that the staff had actually determined that the resident’s cognitive
and physical functioning had improved so much that the resident could smoke safely and
unsupervised. But, even if Petitioner’s characterization of the March 16, 2007
assessment is correct, that begs the question of why the staff didn’t reassess the resident
subsequently, especially after the resident displayed behavior (smoking in his room) that
was clearly dangerous. Moreover, it should have been obvious to staff just from
observing the resident that he manifested behaviors that showed that he was dangerous to
himself and to others if he smoked unsupervised. The many burned areas on the
resident’s blanket are proof of the hazards that the resident encountered. So also is the
resident’s distinctive slouching while he sat in his wheelchair and smoked.

2. A per-instance civil money penalty of $5,000 is reasonable.
CMS is authorized to impose a per-instance civil money penalty of between $1,000 and

$10,000 as a remedy for a single deficiency. 42 C.F.R. § 488.438(a)(1)(iii). There exist
regulatory factors for deciding where within this range a specific penalty should lie.
11

These factors are set forth at 42 C.F.R. §§ 488.438(f)(1) — (4) and 488.404 (incorporated
by reference into 42 C.F.R. § 488.438(f)(3)). Factors which may be considered include
the seriousness of a facility’s noncompliance, its performance history, and its financial
condition.

The penalty of $5,000 determined by CMS is at the midpoint of the permissible range for
per-instance civil money penalties. I find it to be reasonable because the penalty amount
is very modest when measured against the seriousness of Petitioner’s noncompliance.
Here, and for a protracted period of more than 18 months, Petitioner failed to safeguard a
resident who clearly was at risk when he smoked. It failed utterly to keep current its
assessment of the resident’s smoking abilities and risks. This meant that the staff was in
no position to know whether the resident’s capabilities were deteriorating. The staff also
allowed the resident to smoke more or less constantly without imposing even minimal
supervision on him. They did so despite the presence of warning signs that the resident
was not trustworthy to smoke unsupervised.

I note also that the civil money penalty that CMS determined to impose against Petitioner
is miniscule when compared against that which CMS could have imposed. Petitioner’s
failures to assess and protect Resident # 25 extended over a period of 18 months.
Penalties of even a few hundred dollars a day — a very low amount for a daily civil money
penalty in a case such as this one — extended over a period of just a few months would
amount to total civil money penalties that are vastly greater than that which CMS
determined to impose and which I sustain.*

/s/
Steven T. Kessel
Administrative Law Judge

> As I discuss at the beginning of this decision CMS also determined to impose a denial of
payment for new admissions against Petitioner for a period of nine days. Petitioner has
not specifically challenged the imposition of this remedy. I find it to be authorized, both
by virtue of Petitioner’s noncompliance with the requirements of 42 C.F.R. § 483.25(h),
but also because of the other noncompliance findings made at the October survey that
Petitioner did not challenge. The presence of even a single deficiency is sufficient
authority for CMS to impose a denial of payment for new admissions. 42 C.F.R. §
488.417(a).
